Title: Edward Coles to James Madison, 10 December 1826
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Vandalia
                                
                                Dec: 10. 1826
                            
                        
                        I have only time to enclose you my late message to the Legislature–and to say that I expect to setout in a
                            day or two for Albemarle, and hope to have the pleasure of seeing you and Mrs Madison about the 20th of January, when I
                            trust I shall have the happiness of finding you both in good health. Your friend
                        
                            
                                Edward Coles
                            
                        
                    